Exhibit 10.4

WAIVER AGREEMENT AND FOURTH AMENDMENT TO CREDIT AGREEMENT

This WAIVER AGREEMENT AND FOURTH AMENDMENT TO CREDIT AGREEMENT (“Agreement”)
dated as of November 16, 2009 (“Effective Date”) is among Flotek Industries,
Inc., a Delaware corporation (“Borrower”), the Lenders (as defined below), and
Wells Fargo Bank, N.A., as Administrative Agent (as defined below), Issuing
Lender (as defined below), and Swing Line Lender (as defined below) for the
Lenders.

RECITALS

A. The Borrower is party to that certain Credit Agreement dated as of
March 31, 2008, among the Borrower, the lenders party thereto from time to time
(the “Lenders”), and Wells Fargo Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”), issuing lender (in such capacity, the
“Issuing Lender”), and swing line lender (in such capacity, the “Swing Line
Lender”), as heretofore amended (as so amended, the “Credit Agreement”).

B. Subject to the terms and conditions set forth herein, the parties hereto wish
to (i) acknowledge the existence of certain Events of Default (as defined in the
Credit Agreement), (ii) provide a waiver of such Events of Default and
(iii) make certain amendments to the Credit Agreement as set forth herein.

NOW THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

Section 1. Defined Terms; Other Definitional Provisions. As used in this
Agreement, each of the terms defined in the opening paragraph and the Recitals
above shall have the meanings assigned to such terms therein. Each term defined
in the Credit Agreement and used herein without definition shall have the
meaning assigned to such term in the Credit Agreement, unless expressly provided
to the contrary. The words “hereof”, “herein”, and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement. Paragraph headings
have been inserted in this Agreement as a matter of convenience for reference
only and it is agreed that such paragraph headings are not a part of this
Agreement and shall not be used in the interpretation of any provision of this
Agreement.

Section 2. Waiver.

(a) The Borrower hereby acknowledges the existence of the Events of Default
resulting from the following (collectively, the “Existing Defaults”):
(i) Borrower’s failure to comply with the minimum net worth covenant under
Section 6.17 of the Credit Agreement for the fiscal quarter ended September 30,
2009, (ii) Borrower’s failure to comply with the minimum fixed charged coverage
ratio covenant under Section 6.19 of the Credit Agreement for the fiscal quarter
ended September 30, 2009, (iii) Borrower’s possible incorrect representation as
to no Defaults under the Notice of Borrowing delivered on or about October 19,
2009 for a Borrowing on such date and (iv) Borrower’s possible failure to
provide timely and adequate notice of the Existing Defaults under Section 5.2(g)
of the Credit Agreement.

(b) Subject to the terms and conditions of this Agreement, the Lenders hereby
waive the Existing Defaults. The waiver by the Lenders described in this
Section 2(b) is contingent upon the satisfaction of the conditions precedent set
forth in Section 5 below and is limited to the Existing Defaults. Such waiver
shall not be construed to be a consent to or a permanent waiver of the Sections
covered by the Existing Defaults or any other terms, provisions, covenants,
warranties or agreements contained in the Credit Agreement or in any of the
other Credit Documents.



--------------------------------------------------------------------------------

(c) The Lenders expressly reserve the right to exercise any rights and remedies
available to them in connection with any present or future defaults with respect
to the Credit Agreement or any other provision of any Credit Document other than
the Existing Defaults. The description herein of the Existing Default is based
upon the information provided to the Lenders on or prior to the date hereof and
shall not be deemed to exclude the existence of any other Defaults or Events of
Default. The failure of the Lenders to give notice to the Borrower or the
Guarantors of any such other Defaults or Events of Default is not intended to be
nor shall be a waiver thereof. Each of the Borrower and each Guarantor hereby
agrees and acknowledges that the Lenders require and will require strict
performance by the Borrower and the Guarantors of all of their respective
obligations, agreements and covenants contained in the Credit Agreement and the
other Credit Documents, and no inaction or action by the Administrative Agent,
Swing Line Lender, Issuing Lender or any Lender regarding any Default or Event
of Default (including but not limited to the Existing Defaults and the waiver
thereof provided herein) is intended to be or shall be a waiver thereof other
than the waiver of the Existing Defaults expressly provided for in Section 2.(b)
of this Agreement. Each of the Borrower and each Guarantor hereby also agrees
and acknowledges that no course of dealing and no delay in exercising any right,
power, or remedy conferred to any Lender in the Credit Agreement or in any other
Credit Documents or now or hereafter existing at law, in equity, by statute, or
otherwise shall operate as a waiver of or otherwise prejudice any such right,
power, or remedy (collectively, the “Lender Rights”). For the avoidance of
doubt, each of the Borrower and each Guarantor hereby also agrees and
acknowledges that neither the waiver provided in this Agreement nor any other
waiver provided by the Lenders prior to the date hereof shall operate as a
waiver of or otherwise prejudice any of the Lender Rights other than the waiver
of the Existing Defaults expressly provided for in Section 2.(b) of this
Agreement.

Section 3. Amendments to Credit Agreement.

(a) Section 1.1 (Certain Defined Terms). Section 1.1 of the Credit Agreement is
hereby amended by adding the following new term to appear in alphabetical order
therein:

“Fourth Amendment” means that certain Waiver Agreement and Fourth Amendment to
Credit Agreement dated as of November 16, 2009 among the Credit Parties, the
Administrative Agent, the Issuing Lender, the Swing Line Lender and the Lenders
which amends this Agreement.

(b) Section 1.1 (Certain Defined Terms). Section 1.1 of the Credit Agreement is
hereby further amended by restating the following terms in their entirety as
follows:

“Additional Exposure Amount” means an amount equal to the sum of (a) MPE in
effect at such time plus (b) the Line Limit in effect at such time. For purposes
of this definition, “MPE” means the maximum potential exposure amount with
respect to interest rate Hedging Arrangements to which any Credit Party is party
and as determined by the Administrative Agent from time to time; and “Line
Limit” means aggregate maximum credit limit that the Credit Parties have under
the commercial credit cards and stored value cards issued by Wells Fargo or any
of its Affiliates.

“Borrowing Base” means, without duplication, the sum of the following,
determined as of the date of the Borrowing Base Certificate then most recently
delivered pursuant to this Agreement:

(a) 80% of Eligible Receivables of the Credit Parties; plus

 

2



--------------------------------------------------------------------------------

(b) an amount equal to 50% of Eligible Inventory of the Credit Parties; provided
that, in no event shall the number determined under this clause (b) exceed the
lesser of (i) the value determined under clause (a) above and (ii) 50% of
aggregate Revolving Commitments; minus

(c) the Additional Exposure Amount.

In any event, any change in the Borrowing Base shall be effective as of the date
of the Borrowing Base Certificate then most recently delivered pursuant to this
Agreement; provided that, (i) the Borrower shall, immediately prior to
submitting a Borrowing Base Certificate, contact the Administrative Agent to
determine the Additional Exposure Amount and (ii) should the Borrower fail to
deliver to the Administrative Agent and the Lenders the Borrowing Base
Certificate as required under Section 5.2(d), the Administrative Agent may
nonetheless redetermine the Borrowing Base from time-to-time thereafter in its
reasonable discretion until the Administrative Agent and the Lenders receive the
required Borrowing Base Certificate, whereupon the Administrative Agent shall
redetermine the Borrowing Base based on such Borrowing Base Certificate and the
other terms hereof.

(c) Section 2.1(a) (Revolving Commitments). Section 2.1(a) of the Credit
Agreement is hereby amended by adding the following new sentence to the end
thereof:

Notwithstanding anything herein (including Article 3) to the contrary,
(a) unless otherwise agreed to in writing by the Majority Lenders and other than
pursuant to Section 2.2 or Section 2.3, no Lender shall be obligated to make
Revolving Advances, and the Borrower hereby agrees not to request any Revolving
Advances, during the period from the effective date of the Fourth Amendment to
February 10, 2010, and (b) unless otherwise agreed to in writing by the Issuing
Lender, the Issuing Lender shall not be obligated to issue, increase or renew
any Letter of Credit, and the Borrower hereby agrees not to request any
issuance, increase or renewal of any Letter of Credit, during the period from
the effective date of the Fourth Amendment to February 10, 2010.

(d) Section 2.6 (Repayment). Section 2.6 of the Credit Agreement is hereby
amended by replacing clause (b) in its entirety with the following:

(b) Term Advances. The Borrower shall pay to the Administrative Agent for the
ratable benefit of each Term Lender the aggregate outstanding principal amount
of the Term Advances in quarterly installments of $2,000,000.00 each, payable on
each March 31, June 30, September 30, and December 31, commencing with June 30,
2008 (except that the installment due on December 31, 2009 shall instead be due
and payable on November 16, 2009) and a final installment of the remaining,
unpaid principal balance of the Term Advances payable on the Term Maturity Date.

(e) Section 2.8 (Interest). Section 2.8 of the Credit Agreement is hereby
amended by adding the following sentence to the end of clause (a) thereof:

Notwithstanding the foregoing, from September 30, 2009 to November 16, 2009, the
proviso in the first sentence of this Section 2.8(a) and the proviso in the
third sentence of this Section 2.8(a), each providing for a default rate of
interest, shall not apply.

 

3



--------------------------------------------------------------------------------

(f) Section 2.8 (Interest). Section 2.8 of the Credit Agreement is hereby
further amended by adding the following sentence to the end of clause
(b) thereof:

Notwithstanding the foregoing, from September 30, 2009 to November 16, 2009, the
proviso in the first sentence of this Section 2.8(b) providing for a default
rate of interest shall not apply.

(g) Section 5.2 (Reporting). Section 5.2 of the Credit Agreement is hereby
amended by replacing clause (a) therein in its entirety with the following:

(a) Annual Financial Reports of Borrower. (i) The Borrower shall provide, or
shall cause to be provided, to the Administrative Agent, as soon as available,
but in any event within 90 days after the end of each fiscal year, commencing
with fiscal year ended December 31, 2007, (A) the unqualified audited annual
Financial Statements for the Borrower and its consolidated Subsidiaries setting
forth in comparative form the audited consolidated figures as of the end of and
for the previous fiscal year (beginning with the financial statements delivered
for the fiscal year ending December 31, 2008), all prepared in conformity with
GAAP consistently applied and all as audited (other than the consolidating
statements) by certified public accountants reasonably acceptable to the
Administrative Agent and including any management letters delivered by such
accountants to the Borrower in connection with such audit, and (B) a Compliance
Certificate executed by an authorized senior financial Responsible Officer of
the Borrower. (ii) In addition to the foregoing, the Borrower shall provide, or
shall cause to be provided, to the Administrative Agent, on or prior to
February 10, 2010, (A) the unaudited Financial Statements for the Borrower and
its consolidated Subsidiaries setting forth in comparative form the unaudited
consolidated figures as of the end of and for the fiscal year ending
December 31, 2009 (including a comparison of the balance sheet and the related
consolidated and consolidating statements of income, retained earnings, and cash
flow but subject to the absence of footnotes and to year-end audit adjustments),
all in reasonable detail and duly certified with respect to such consolidated
statements by an authorized senior financial Responsible Officer of the Borrower
as having been prepared in accordance with GAAP and as fairly presenting, in all
material respects, the financial condition, results of operations, and cash
flows of the Borrower and its Subsidiaries in accordance with GAAP; and (B) a
Compliance Certificate executed by an authorized senior financial Responsible
Officer of the Borrower.

(h) Section 5.3 (Insurance). Section 5.3 of the Credit Agreement is hereby
amended by replacing clause (d) therein in its entirety with the following:

(d) Any proceeds of insurance referred to in this Section 5.3 which are paid to
the Administrative Agent shall (i) if no Event of Default has occurred and is
continuing, be returned to the Borrower which shall be reinvested in Collateral
or applied to repair or replace the damaged property, and (ii) if an Event of
Default has occurred and is continuing, be immediately applied to the Secured
Obligations in accordance with Section 7.6.

 

4



--------------------------------------------------------------------------------

(i) Section 6.27 (Minimum Liquidity). Section 6.27 of the Credit Agreement is
hereby replaced in its entirety with the following:

Section 6.27 Minimum Liquidity. From the date the Series A Preferred Stock
shares are issued to June 30, 2010, the Borrower shall not permit (a) Liquidity
at any time to be less than $5,000,000, or (b) Availability at any time to be
less than $4,000,000.

(j) Section 7.1 (Events of Default). Section 7.1 of the Credit Agreement is
hereby amended by replacing clause (c) therein in its entirety with the
following:

(c) Any breach by any Credit Party of any of the covenants in
Section 5.2(a)(ii), Section 5.2(d), Section 5.2(g), Section 5.3(a),
Section 5.12(c) or Article 6 of this Agreement or the corresponding covenants in
any Guaranty, or Section 8 of the Fourth Amendment, or (ii) any breach by any
Credit Party of any other covenant contained in this Agreement or any other
Credit Document and such breach is not cured within 30 days after the earlier of
the date notice thereof is given to the Borrower by the Administrative Agent or
any Lender or the date any officer of the Borrower or any other Credit Party
obtained actual knowledge thereof;

(k) Exhibit B (Borrowing Base Certificate). Exhibit B to the Credit Agreement is
hereby restated in its entirety as set forth on Exhibit B attached hereto.

Section 4. Credit Parties’ Representations and Warranties. Each Credit Party
acknowledges, represents, warrants and agrees that: (a) after giving effect to
this Agreement, the representations and warranties contained in the Credit
Agreement, as amended hereby (other than such representations and warranties
stating that no Default exists) and the representations and warranties contained
in the other Credit Documents are true and correct in all material respects on
and as of the Effective Date as if made on as of such date except to the extent
that any such representation or warranty expressly relates solely to an earlier
date, in which case such representation or warranty is true and correct in all
material respects as of such earlier date; (b) no Default (other than the
Existing Defaults) has occurred and is continuing; (c) the execution, delivery
and performance of this Agreement are within the corporate or limited liability
company power and authority of such Credit Party and have been duly authorized
by appropriate corporate or limited liability company action and proceedings;
(d) this Agreement constitutes the legal, valid, and binding obligation of such
Credit Party enforceable in accordance with its terms, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, or similar laws
affecting the rights of creditors generally and general principles of equity,
and no portion of the Obligations are subject to avoidance, subordination,
recharacterization, recovery, attack, offset, counterclaim, or defense of any
kind; (e) there are no governmental or other third party consents, licenses and
approvals required in connection with the execution, delivery, performance,
validity and enforceability of this Agreement; and (f) the Credit Parties have
granted to the Administrative Agent, a valid, binding, perfected, enforceable,
first priority (subject to Permitted Liens), Liens in the Collateral and such
Liens are not subject to avoidance, subordination, recharacterization, recovery,
attack, offset, counterclaim, or defense of any kind.

Section 5. Conditions to Effectiveness. This Agreement shall become effective on
the Effective Date and enforceable against the parties hereto upon the
occurrence of the following conditions precedent:

(a) The Administrative Agent shall have received:

(i) multiple original counterparts, as requested by the Administrative Agent, of
this Agreement duly and validly executed and delivered by duly authorized
officers of the Borrower, Guarantors, the Administrative Agent, the Issuing
Lender, the Swing Line Lender and the Majority Lenders and a fee letter
addressing the fees described in Section 5(c) below executed by the Borrower and
Wells Fargo Bank, N.A.;

 

5



--------------------------------------------------------------------------------

(ii) a certificate, dated as of the Effective Date, duly executed and delivered
by a Responsible Officer of the Borrower as to (A) updated officers’ incumbency
and specimen signatures, (B) the resolutions of the Board of Directors of the
Borrower authorizing this Agreement, and (C) true and complete copies of its
organizational documents or that no changes have occurred to such organizational
documents since copies of such documents were certified to the Administrative
Agent with the closing of the Credit Agreement on March 31, 2008; and

(iii) certificates of existence and good standing for the Borrower in each state
in which it is organized, which certificate shall be dated a date not sooner
than 30 days prior to Effective Date.

(b) The representations and warranties in this Agreement shall be true and
correct in all material respects.

(c) The Borrower shall have paid to the Administrative Agent (i) for the account
of each Lender executing this Agreement on or prior to the Effective Date, a
waiver fee equal to 0.15% of the sum of (a) such Lender’s Revolving Commitment
plus (b) such Lender’s pro rata share of the principal amount of all Term
Advances outstanding on the Effective Date; and (ii) all fees and expenses of
the Administrative Agent’s outside legal counsel and other consultants pursuant
to all invoices presented for payment on or prior to the date this Agreement is
entered into. The Borrower, Wells Fargo Bank, N.A. and Wells Fargo Securities
LLC hereby acknowledge and agree that the waiver fee provided for in clause
(i) is the waiver fee referred to in the fee letter among the Borrower, Wells
Fargo Bank, N.A. and Wells Fargo Securities LLC dated the Effective Date.

Section 6. Acknowledgments and Agreements.

(a) The Borrower and each Guarantor acknowledges that on the date hereof all
Obligations are payable in accordance with their terms and each Credit Party
hereby waives any defense, offset, counterclaim or recoupment with respect
thereto.

(b) The Administrative Agent, the Issuing Lender, the Swing Line Lender and the
Lenders hereby expressly reserve all of their rights, remedies, and claims under
the Credit Documents. Other than as expressly set forth in Section 2(b) above,
nothing in this Agreement shall constitute a waiver or relinquishment of (i) any
Default or Event of Default under any of the Credit Documents, (ii) any of the
agreements, terms or conditions contained in any of the Credit Documents,
(iii) any rights or remedies of the Administrative Agent, Issuing Lender, the
Swing Line Lender or any Lender with respect to the Credit Documents, or
(iv) the rights of the Administrative Agent, Issuing Lender, the Swing Line
Lender or any Lender to collect the full amounts owing to them under the Credit
Documents.

(c) Each party hereto does hereby adopt, ratify, and confirm the Credit
Agreement and acknowledges and agrees that the Credit Agreement, as amended
hereby, is and remains in full force and effect, and the Borrower and each
Guarantor acknowledges and agrees that its respective liabilities under the
Credit Agreement, as amended hereby, or the Guaranty are not impaired in any
respect by this Agreement.

 

6



--------------------------------------------------------------------------------

(d) This Agreement is a Credit Document for the purposes of the provisions of
the other Credit Documents. Without limiting the foregoing, any breach of
representations, warranties, and covenants under this Agreement shall be a
Default or Event of Default, as applicable, under the Credit Agreement.

Section 7. Reaffirmation of the Guaranty. Each Guarantor hereby ratifies,
confirms, and acknowledges that its obligations under the Guaranty are in full
force and effect and that such Guarantor continues to unconditionally and
irrevocably guarantee the full and punctual payment of, when due, whether at
stated maturity or earlier by acceleration or otherwise, all of the Guaranteed
Obligations, as such Guaranteed Obligations may have been amended by this
Agreement, and its execution and delivery of this Agreement does not indicate or
establish an approval or consent requirement by such Guarantor in connection
with the execution and delivery of amendments, consents or waivers to the Credit
Agreement or any of the other Credit Documents.

Section 8. Certain Covenant. In consideration of the agreements given herein,
each Credit Party hereby acknowledges and agrees that (a) the Majority Lenders
have, and hereby do, instruct the Administrative Agent to retain and employ,
through its counsel, a financial advisor (such financial advisor, or any
successor or replacement thereof, the “Financial Advisor”), which Financial
Advisor shall not be an Affiliate of any Lender, on or before December 31, 2009,
and (b) the Credit Parties shall cooperate in all reasonable respects with the
Financial Advisor and shall promptly provide to the Financial Advisor such
information regarding the operations, business affairs, assets and financial
condition of the Borrower, each Guarantor and their respective Subsidiaries as
requested by the Financial Advisor. In addition, the Borrower, each Guarantor
and their respective Subsidiaries shall permit the Financial Advisor to discuss
such operations, business affairs, assets and financial condition with the
officers and directors of the Borrower, each Guarantor and their respective
Subsidiaries and shall make such officers and directors available to the
Financial Advisor for such purpose as may be reasonably requested and during
normal business hours. The Borrower acknowledges and agrees that the Borrower is
required to pay all costs and expenses of the Financial Advisor in accordance
with Section 9.1 of the Credit Agreement. The Borrower hereby agrees to provide
to the Administrative Agent, on or prior to December 4, 2009, a business plan
prepared by the Borrower (and acceptable to the Majority Lenders with such
detail and supporting documentation acceptable to the Majority Lenders) upon
which the cash flow forecast and financial projections delivered under
Section 5.2(s) of the Credit Agreement are based and which detail the Borrower’s
plan to repay the Obligations, to comply with the financial covenants in the
Credit Agreement and to otherwise pay its other Debt and trade accounts payable
as they become due. Notwithstanding anything herein or in the Credit Agreement
to the contrary, a breach of the terms of this Section 8 shall constitute an
immediate Event of Default under Section 7.1(c)(ii) of the Credit Agreement.

Section 9. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original and all of which, taken
together, constitute a single instrument. This Agreement may be executed by
facsimile signature and all such signatures shall be effective as originals.

Section 10. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted pursuant to the Credit Agreement.

Section 11. Invalidity. In the event that any one or more of the provisions
contained in this Agreement shall for any reason be held invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement.

Section 12. Governing Law. This Agreement shall be deemed to be a contract made
under and shall be governed by and construed in accordance with the laws of the
State of Texas.

 

7



--------------------------------------------------------------------------------

Section 13. RELEASE: For good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Credit Party hereby, for
itself and its successors and assigns, fully and without reserve, releases and
forever discharges each Secured Party, its respective successors and assigns,
officers, directors, employees, representatives, trustees, attorneys, agents and
affiliates (collectively the “Released Parties” and individually a “Released
Party”) from any and all actions, claims, demands, causes of action, judgments,
executions, suits, debts, liabilities, costs, damages, expenses or other
obligations of any kind and nature whatsoever, known or unknown, direct and/or
indirect, at law or in equity, whether now existing or hereafter asserted
(INCLUDING, WITHOUT LIMITATION, ANY OFFSETS, REDUCTIONS, REBATEMENT, CLAIMS OF
USURY OR CLAIMS WITH RESPECT TO THE NEGLIGENCE OF ANY RELEASED PARTY), for or
because of any matters or things occurring, existing or actions done, omitted to
be done, or suffered to be done by any of the Released Parties, in each case, on
or prior to the Effective Date and are in any way directly or indirectly arising
out of or in any way connected to any of this Agreement, the Credit Agreement,
any other Credit Document, or any of the transactions contemplated hereby or
thereby (collectively, the “Released Matters”). Each Credit Party, by execution
hereof, hereby acknowledges and agrees that the agreements in this Section 13
are intended to cover and be in full satisfaction for all or any alleged
injuries or damages arising in connection with the Released Matters.

Section 14. Entire Agreement. THIS AGREEMENT, THE CREDIT AGREEMENT AS AMENDED BY
THIS AGREEMENT, THE NOTES, AND THE OTHER CREDIT DOCUMENTS CONSTITUTE THE ENTIRE
UNDERSTANDING AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF
AND SUPERSEDE ANY PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT THERETO.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[SIGNATURES BEGIN ON NEXT PAGE]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective duly authorized representatives as of
the Effective Date.

 

BORROWER: FLOTEK INDUSTRIES, INC. By:   /s/ Jesse Neyman

Name:   Jesse Neyman

Title:  

Executive Vice President,

Finance and Strategic Planning

GUARANTORS: TELEDRIFT COMPANY FLOTEK PAYMASTER, INC. MATERIAL TRANSLOGISTICS,
INC. PETROVALVE, INC. TURBECO, INC. USA PETROVALVE, INC. SOONER ENERGY SERVICES,
LLC CESI MANUFACTURING LLC CESI CHEMICAL, INC. PADKO INTERNATIONAL, INC.
Each By:   /s/ Jesse Neyman

Name:   Jesse Neyman

Title:  

Executive Vice President,

Finance and Strategic Planning

FLOTEK INDUSTRIES FZE

By:   /s/ Jesse Neyman

Name:   Jesse Neyman

Title:  

Executive Vice President,

Finance and Strategic Planning

Signature Page to Waiver Agreement and Fourth Amendment to Credit Agreement



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT / ISSUING

LENDER / SWING LINE LENDER:

WELLS FARGO BANK, N.A., as Administrative Agent, Issuing Lender and Swing Line
Lender

By:   /s/ Michael W. Nygren

Name:   Michael W. Nygren

Title:   Vice President

Signature Page to Waiver Agreement and Fourth Amendment to Credit Agreement



--------------------------------------------------------------------------------

LENDERS: WELLS FARGO BANK, N.A., as a Revolving Lender and a Term Lender

By:   /s/ Michael W. Nygren

Name:   Michael W. Nygren

Title:   Vice President

Signature Page to Waiver Agreement and Fourth Amendment to Credit Agreement



--------------------------------------------------------------------------------

THE PRUDENTIAL INSURANCE COMPANY   OF AMERICA, as a Revolving Lender and a Term
Lender   By:    /s/ Brian Thomas     Vice President PRUDENTIAL RETIREMENT
INSURANCE   AND ANNUITY COMPANY, as a Revolving Lender and a Term Lender   By: 
 

Prudential Investment Management, Inc.,

as investment manager

    By:    /s/ Brian Thomas       Vice President

Signature Page to Waiver Agreement and Fourth Amendment to Credit Agreement



--------------------------------------------------------------------------------

COMERICA BANK, as a Revolving Lender and a Term Lender By:   /s/ Cyd Dillahunty

Name:   Cyd Dillahunty

Title:   Vice President – Texas Division

Signature Page to Waiver Agreement and Fourth Amendment to Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF BORROWING BASE CERTIFICATE

[date]

Wells Fargo Bank, N.A.

1000 Louisiana, 9th Floor

Houston, Texas 77002

Attn: Eric Hollingsworth, Senior Vice President

Telephone: (713) 319-1354

Telecopy: (713) 739-1087

Ladies and Gentlemen:

I refer to the Credit Agreement dated as of March, 31, 2008 (as the same may be
amended, restated, supplemented or otherwise modified from time-to-time, the
“Credit Agreement”; the defined terms of which are used herein as defined
therein unless otherwise defined herein) among Flotek Industries, Inc., a
Delaware corporation (the “Borrower”), the Lenders party thereto from time to
time, and Wells Fargo Bank, N.A., as an administrative agent (in such capacity,
the “Administrative Agent”), the swing line lender, and the issuing lender.
Capitalized terms used herein and not otherwise defined have the meanings set
forth in the Credit Agreement.

The Borrower hereby certifies that:

(a) the undersigned has no knowledge of any Defaults in the observance of any of
the provisions in the Credit Agreement which existed as of
                         or which exist as of the date of this letter;

(b) the amounts and calculations regarding the Borrowing Base set forth in
Sections A and B on the attached Schedule A and on the accompanying supporting
reports and schedules attached hereto were true and correct as of
                    ;

(c) as of the date hereof the amounts and calculations set forth in Section C
and D of the attached Schedule A are true and correct; and

(d) the receivables and inventory included in the Borrowing Base as calculated
in Schedule A (i) conform, in all material respects, to the representations and
warranties in Article IV of the Credit Agreement and the other Security
Documents, to the extent such provisions are applicable to Receivables or
Inventory, (ii) are encumbered by an Acceptable Security Interest and subject to
no other Liens (other than Permitted Liens), and (iii) are, otherwise, Eligible
Receivables and Eligible Inventory, as required under the Credit Agreement.

 

Very truly yours, FLOTEK INDUSTRIES, INC.

By:    

Name:    

Title:    

 

Exhibit B

Page 1 of 4



--------------------------------------------------------------------------------

SCHEDULE A

BORROWING BASE CALCULATION

AVAILABILITY CALCULATION

As of [DATE]:

A. ELIGIBLE RECEIVABLES

 

(1)    Receivables of Credit Parties (Receivables being the unpaid portion of
the obligation, as stated on the respective invoice or other writing, of a
customer of a Credit Party in respect of goods sold or services rendered by such
Credit Party.)

   $ __________   

minus

 

(2) (without duplication) the sum of Receivables which are:

 

a.

   unpaid for more than 90 days from the due date of the original invoice    $
__________

b.

   arise not in the ordinary course of business    $ __________

c.

   not a legal, valid and binding payment obligation of the account debtor    $
__________

d.

   Receivables that the Borrower or such Subsidiary does not have good and
indefeasible title or the Administrative Agent does not hold an Acceptable
Security Interest in such Receivables or such Receivables are subject to any
third party’s rights (including Permitted Liens) which would be superior to the
Lien and rights of the Administrative Agent    $ __________

e.

   evidenced by a chattel paper, promissory note or other instrument (other than
an invoice) that is not in the actual possession of the Borrower or the
Administrative Agent    $ __________

f.

   owed by an account debtor to the extent that such account debtor could or
does claim any set-offs, counterclaims, defenses, allowances or adjustments or
there has been a dispute, objection or complaint by the account debtor
concerning its liability for such Account Receivable    $ __________

g.

   Receivables that arose from the sale of Inventory that has been returned,
rejected, lost or damaged    $ __________

h.

   owed by an account debtor that is organized or domiciled in a jurisdiction
other than that of the United States or the Receivable is not denominated in
Dollars    $ __________

i.

   owed by an account debtor to the extent that the Receivables of such account
debtor exceeds in the aggregate an amount equal to 25% of the aggregate Eligible
Receivables    $ __________

j.

   due from the United States government, any state or municipal government or
any agency of any of same    $ __________

k.

   due from an account debtor that (i) has at any time more than 20% of its
aggregate Receivables owed to any Credit Party more than 90 days past due, (ii)
is the subject of a proceeding under the United States Bankruptcy Code or any
similar proceeding, or (iii) is known by any Credit Party as being bankrupt,
insolvent or otherwise unable to pay its debts as they become due    $
__________

l.

   due from any Affiliate of a Credit Party    $ __________

m.

   the result of a credit balancing relating to a Receivable more than 90 days
past the invoice date    $ __________

 

Exhibit B

Page 1 of 4



--------------------------------------------------------------------------------

n.

   related to work-in-progress or finance or service charges    $ __________

o.

   Receivables that did not arise from the performance by a Credit Party of
services which have been fully and satisfactorily performed, and did not arise
from the absolute sale on open account (and not on consignment, on approval or
on a “sale or return” basis) by a Credit Party of goods (i) in which such Person
had sole and complete ownership or (ii) which have been shipped or delivered to
the account debtor    $ __________

p.

   the result of a “cash on delivery” or “C.O.D.” purchase terms    $ __________

q.

   the result of a bill and hold good or deferred shipment or pre-bills    $
__________

r.

   otherwise deemed ineligible by the Administrative Agent in its reasonable
credit judgment consistent with its past practices    $ __________   

TOTAL:

   $ __________

 

3.      Total Eligible Receivables = (1) – (2) =

   $__________    B. ELIGIBLE INVENTORY      

1.      Inventory of Credit Parties (inventory being all inventory owned or
hereafter acquired by a Credit Party, wherever located which are held for sale).

   $__________   

minus

 

2. (without duplication) the sum of Inventories which are:

 

a.

   not subject to an Acceptable Security Interest or which are in the possession
of a Person or consignee to the extent not all necessary steps have been taken
under the UCC or other law to protect such Credit Party’s rights or to perfect
the security interest of such Credit Party in such Inventory    $ __________

b.

   evidenced by any negotiable or non-negotiable document of title    $
__________

c.

   goods in transit to third parties, or bill and hold goods or deferred
shipments    $ __________

d.

   subject to any third party’s rights (including Permitted Liens) which would
be superior to the Lien and rights of the Administrative Agent created under the
Security Documents    $ __________

e.

   obsolete, damaged, defective, or not saleable in their present state for the
use for which they were manufactured or purchased    $ __________

f.

   of a type held for sale but which has not sold during the last preceding
twelve months    $ __________

g.

   used in determining such Person’s general ledger inventory reserve amount for
obsolete or unsaleable Inventory    $ __________

h.

   not reflected on any Credit Party’s books for more than one year    $
__________

i.

   located on premises owned or operated by the customer that is to purchase
such Inventory    $ __________

j.

   not located on premises owned by the Credit Party and are located on premises
that is owned or operated by a landlord who has not waived in writing or
otherwise subordinated in writing any Lien such landlord may have in such
Inventory (whether such Lien arose by contract, operation or law or otherwise)
   $ __________

 

Exhibit B

Page 2 of 4



--------------------------------------------------------------------------------

k.

   work in process   

l.

   raw materials or supplies or materials consumed in the business of such
Credit Party unless such material or supply can be sold to a customer in its
then current state without any modifications or improvements thereto   

m.

   otherwise deemed ineligible by the Administrative Agent in its reasonable
credit judgment      

TOTAL:

   $ __________

 

3.      Total Eligible Inventory = (1) – (2) =

   $ __________   

C. BORROWING BASE

 

1.      A.3 x 80%

   = $ __________   

2.      B.3 x 50%

   = $ __________   

3.      50% of aggregate Revolving Commitments

   = $ 7,500,000   

4.      Eligible Receivables = C.1

      =$ ___________   

5.      Eligible Inventory = the least of C.1, C.2 and C.3

      =$ ___________   

6.      Additional Exposure Amount

      =$ ___________ 1 

7.      Borrowing Base = C.4 + C.5. – C.6

      = $ __________    D. AVAILABILITY      

1.      Aggregate outstanding amount of all Swing Line Advances

      = $ __________   

2.      Aggregate outstanding amount of all Revolving Advances

      = $ __________   

3.      Aggregate outstanding undrawn amount of Letters of Credit

      = $ __________   

4.      Aggregate unpaid amount of all payment obligations under drawn Letters
of Credit

      = $ __________   

5.      Lesser of (a) Borrowing Base (See C.7 above) and

     

(b)    the aggregate Revolving Commitments

      = $ __________   

6.      Availability = D.5. – (D.1 + D.2+ D.3 + D.4)

      = $ __________   

 

1

“Additional Exposure Amount” means an amount equal to the sum of (a) MPE in
effect at such time plus (b) the Line Limit in effect at such time. “MPE” means
the maximum potential exposure amount with respect to interest rate Hedging
Arrangements to which any Credit Party is party and as determined by the
Administrative Agent from time to time and “Line Limit” means aggregate maximum
credit limit that the Credit Parties have under the commercial credit cards and
stored value cards issued by Wells Fargo or any of its Affiliates.

 

Exhibit B

Page 3 of 4



--------------------------------------------------------------------------------

[Please attach each of the following as a separate schedule:

(a) accounts receivable and accounts payable aging reports for each Credit Party
with grand totals,

(b) an activity and dilution report showing the beginning of month balance,
gross sales, cash collections, credit memos issued and ending balance for
accounts receivable,

(c) a schedule of inventory balances per general ledger for each Credit Party
with grand totals for all Credit Parties and separate calculations for work in
process, raw materials and finished goods,

(d) a schedule of credit memo totals from sales order reports, and

(e) if requested by the Administrative Agent at least 20 days prior to the date
hereof, a month end physical count sheets covering Inventory.]

 

Exhibit B

Page 4 of 4